Citation Nr: 0406756	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  98-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing before the undersigned was conducted by 
videoconference in July 1998.  A hearing transcript is of 
record.

The Board issued a decision on October 27, 1998 denying the 
claim on appeal.  The veteran appealed the October 1998 Board 
decision to the United Stated Court of Appeals for Veterans 
Claims (the Court), which vacated the Board's October 27, 
1998, decision and remanded the matter to the Board for 
further proceedings, to include compliance by VA with the 
Veterans Claims Assistance Act of 2000.  

The Board remanded this case to the RO in June 2003.  The 
case was returned to the Board in January 2004.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim of entitlement 
to service connection for a gastrointestinal disorder, and 
the claims file contains all relevant evidence necessary for 
an equitable disposition of the claim on appeal.

2.  The veteran has post-service, current diagnoses of 
irritable bowel syndrome, borderline esophageal stricture, 
esophageal dysmotility, spastic pylori problem, removed colon 
polyp, and prolapsing hemorrhoids.

3.  There is no competent medical evidence showing that any 
of the veteran's currently manifested gastrointestinal 
disorders are service related.  

CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5100, 5102-5103A, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.159, 3.303, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Because the claim presented on this appeal was 
pending before VA on the November 9, 2000 date of enactment 
of the VCAA, it is subject to the terms of that statute.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Therefore, the Board must consider whether the claim 
presented on this appeal has been developed and adjudicated 
within the framework established by the VCAA and implementing 
regulations.  The Board has done so and finds that all 
applicable requirements of the VCAA and its implementing 
regulations have been satisfied.

Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain records 
pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  When the records are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  VA must give appropriate notice to 
the claimant if it is unable to obtain needed records.  
38 C.F.R. § 3.159(e).  Under the VCAA, the duty to obtain 
records evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

Under the VCAA, VA also has a duty to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The RO obtained the veteran's service medical records and 
associated them with the claims file.  It appears that all 
available service medical records have been obtained.  Under 
authority that had been granted to it by 38 C.F.R. 
§ 19.9(a)(2), a final rule that went into effect on February 
22, 2002 (but see Disabled American Veteran, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003)), the Board itself attempted to secure other 
service medical records that may have remained outstanding.  
However, these attempts met with negative results, and the 
Board has concluded that either those records do not exist or 
additional efforts to secure them would be futile.  The RO 
obtained and associated with the claims file VA medical 
records to which the veteran referred in her initial claim.  
Private medical records relevant to the claim were submitted 
by the veteran herself.  

In addition to assisting the veteran with securing 
documentary evidence that could help to support the claim, VA 
provided her with two VA medical examinations.  A VA stomach 
examination was performed in June 1997.  A VA general medical 
examination that focused on the veteran's gastrointestinal 
condition was performed in November 2002, having been 
requested by the Board acting under 38 C.F.R. § 19.9(a)(2).  

All of this evidence is reviewed in the decision that 
follows.  

In accordance with the instructions given by the Board in its 
June 2003 Remand, the RO sent the veteran a letter in August 
2003 requesting that she identify any physicians or medical 
facilities that had treated her for a gastrointestinal 
problem if the records of that treatment had not yet been 
associated with the claims file and also apprising her that 
she could herself submit additional evidence (and argument) 
pertinent to her claim.  A copy of the letter was sent to the 
veteran's representative.  The veteran did not respond to 
that letter before the claims file was transferred to the 
Board in January 2004 and has not indicated since that time 
that there are outstanding any medical records or other 
documentary evidence that is pertinent to the claim.  Thus, 
the Board finds that VA has fulfilled its duty under the VCAA 
and its implementing regulation to assist a claimant with the 
development of evidence pertinent to the claim.

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the Court since the VCAA was 
enacted have interpreted the requirements in the Act and its 
implementing regulations concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon them.  

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini.  The notice must be 
furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The August 2003 letter, referred to above, in which the RO 
asked the veteran to apprise it of any outstanding treatment 
records pertinent to the claim was intended to serve as the 
notice required by the VCAA.  The letter informed the veteran 
of what type of evidence was necessary to substantiate each 
element of a successful service connection claim.  The letter 
listed the particular items of evidence present in the 
current record that were relevant to the claim.  The letter 
clearly delineated the respective responsibilities of VA and 
the veteran for obtaining this evidence, depending on whether 
it consisted of private medical records or records that were 
held by a federal custodian.  While indicating that she bore 
final responsibility for obtaining private medical records, 
the letter offered the veteran the assistance of VA in 
obtaining such records.  The letter asked the veteran to 
submit any private medical records in her possession that 
were relevant to the claim or to sign a release form that was 
enclosed with the letter, VA Form 21-4142, so that the RO 
could obtain the records for him.  The RO invited the veteran 
to submit all other relevant evidence in her possession.  
Thus, the content of the August 2003 notice satisfied the 
requirements of section 5103 and its implementing regulation 
concerning what the notice to a claimant for VA benefits 
should say.  

The RO issued a supplemental statement of the case reviewing 
the claim in October 2003, more than 30 days after furnishing 
the notice to the veteran and her representative.  Under 
section § 5103(b) of the VCAA as amended by Veterans Benefits 
Act of 2003, the notice was not premature.  However, the 
Board acknowledges that the August 2003 notice was not 
furnished before the initial adjudication of the claim, which 
took place in September 1996, and therefore does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  As noted above, the Court held in 
Pelegini that the notice issued under section 5103 of the 
VCAA must be provided before the initial decision of the 
agency of original jurisdiction, if unfavorable, is rendered.  
VA will seek further judicial review on the issue of whether 
the notice issued under section 5103 of the VCAA must be 
provided before the initial decision of the agency of 
original jurisdiction when, as in this case, the initial 
decision of the agency of original jurisdiction was made 
prior to the enactment of the VCAA.  At present, assuming 
solely for the sake of argument, and without conceding its 
correctness, that this holding applies, the Board finds that 
the claimant has not been prejudiced by the procedures 
actually followed by VA in her case.  The Board notes that 
while the Pelegrini decision did not address how the 
Secretary can cure a defect in the timing of the notice 
issued under section 5103 of the VCAA, the decision did 
acknowledge that such a defect could be harmless because it 
was not prejudicial to the claimant.  The Board finds VA has 
fulfilled its duty under the VCAA and its implementing 
regulation concerning notice.  The due process purpose of 
that requirement has been satisfied in this case, even though 
the notice provided to the veteran did not come before 
initial adjudication of the claim by the agency of original 
jurisdiction.

In this regard, the Board observes that when it reviews an RO 
decision on appeal, it reviews that decision de novo and must 
consider all of the evidence presented in the case.  Indeed, 
an adverse decision of the RO that is "affirmed" by the 
Board upon de novo review is subsumed by the appellate 
decision, which becomes the single and sole decision of the 
Secretary in the case.  See 38 C.F.R. § 20.1104 (2003).  
While not literally the first decision in the case, a 
decision of the Board amounts for all intents and purposes to 
an initial review of the claim.  Moreover, the purpose of the 
requirement of section 5013 concerning notice is that 
claimants of VA benefits be given an adequate opportunity to 
produce or identify evidence in support of their claims 
before those claims are decided, so that the decision that is 
rendered is one that considers all of the pertinent evidence.  
Once evidence development and notice are accomplished, as 
they have been in this case, the due process intended by the 
VCAA has been satisfied and there is no prejudice to the 
claimant if the Board decides her claim on appeal, so the 
Board concludes that the claim on appeal should be decided at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

As VA's obligations under the VCAA to assist the claimant 
with the development of development and to provide her with 
notice concerning her claim have been discharged in this 
case, the Board will decide the claim on appeal on the record 
as it now stands.

ii.  Service connection

a.  Background

Her service medical records show that the veteran received 
medical attention for gastrointestinal problems during 
service.  The treatment records show that she was evaluated 
with an impression of spastic colon in February 1965; that 
she was seen for cramping in the lower abdomen, with 
accompanying diarrhea, in July 1965; that she was diagnosed 
with acute gastroenteritis in August 1965; that she was seen 
for diarrhea in February 1966; and that she was in the 
hospital for probable pyelonephritis in July 1966.  The 
report of the medical history that she gave during her May 
1996 separation examination reflects that she denied having 
stomach or intestinal trouble.  The report of the separation 
examination shows that her abdomen and viscera were evaluated 
as normal.

The post-service medical records include VA and private 
treatment records and VA examination reports.

Of record are VA treatment reports dated from 1973 to 1992.  
They show the veteran was seen intermittently for various 
gastrointestinal complaints during the period extending from 
February 1973 to May 1985.  A July 1992 VA treatment report 
reflects that the veteran was seen for complaints of 
intermittent lower abdominal cramping and bloating.  The 
assessment stated in the July 1992 treatment record was 
possible irritable bowel syndrome/ laxative dependency.

Of record is the report of a VA stomach examination that was 
performed in June 1997.  The report indicated that the 
veteran complained of gastrointestinal symptoms, including 
generalized abdominal cramping and bloating every two or 
three months lasting about one day but no nausea or vomiting.  
The examination report indicated that the examiner found that 
the veteran had no symptoms of any hyperacidity, reflux, or 
gastrointestinal bleeding and had normal bowel movements.  
The examination report noted that an ultrasound study of the 
abdomen performed in September 1996 was normal and 
specifically, did not show any evidence of gallbladder 
disease.  The impression stated in the examination report was 
"[n]o significant gastrointestinal disease found."

Of record are various reports and statements prepared by a 
private physician, A.B., M.D., concerning diagnosis and 
treatment of the veteran's gastrointestinal condition.  These 
reports show that Dr. B. examined the veteran through 
colonoscopy in December 1997 at a private hospital.  The 
report of the history and physical performed by Dr. B. at 
that time noted that the veteran said that she had been 
having "attacks of abdominal pain off and on for the last 30 
years."  The report of the history and physical indicated 
that the veteran said she did not have melena or dysphagia, 
had bowel movements that usually were normal but sometimes 
involved bleeding, had intermittent constipation that was 
sometimes severe, had occasional heartburn, had "cramps in 
the lower abdomen, severe pain and sharp pain in the left 
lower quadrant" at that time, and thought "lower abdominal 
pain" to be her main gastrointestinal problem.  The report 
of the colonoscopy stated an impression of "[i]rritable 
bowel syndrome, colon nodules removed, prolapsing 
hemorrhoids."  The operation report indicated that internal 
hemorrhoids were ligated and colonic nodules removed.  The 
operation report stated final diagnoses of irritable bowel 
syndrome, borderline esophageal stricture, esophageal 
dysmotility, and spastic pylori problem.  In a December 1997 
letter summarizing the results of these procedures and the 
veteran's gastrointestinal health, Dr. B. noted that because 
the veteran had developed a colon polyp, she was at increased 
risk for developing colon cancer and should have a colon 
check-up every four years.  A March 1998 treatment record 
prepared by Dr. B. stated the veteran's current 
gastrointestinal diagnoses as "[i]rritable bowel syndrome" 
and "[n]on-ulcer type dyspepsia."

Of record is the report of a VA general examination that was 
performed in November 2002.  The examination report reflects 
that the study focused on the veteran's gastrointestinal 
condition.  The examination report indicated that the veteran 
said that she had abdominal pain during service and was told 
at the time she was discharged that she would experience the 
same pain every few months; that the pain was localized in 
her abdomen, felt like a sharp pain from gas, and would last 
hours or even a whole day; that she had no nausea, vomiting, 
or diarrhea but did have constipation with the episodes of 
pain; that she had no bleeding; that she sometimes had an 
acidic taste in her mouth with the pain; and that a certain 
brand of anti-acid tablets that she was now taking worked for 
her better than did the brand she took previously.  The 
examination report reflects that the examiner reviewed the 
individual service medical records concerning treatment 
received by the veteran for gastrointestinal symptoms.  The 
examination report stated that during physical examination of 
the veteran, the examiner found that her abdomen was soft; 
that there was no evidence of any surgeries, hernias, or 
lumps; that she exhibited "normoactive" bowel sounds with 
some tenderness on deep palpation throughout the abdomen but 
especially in the epigastric area; and that she exhibited no 
rebound, no guarding, and no evidence of any umbilical or 
inguinal hernia.  The examiner indicated that his diagnosis 
was that the veteran had some kind of irritable bowel 
syndrome but, after reviewing the gastrointestinal symptoms 
and diagnoses documented in her service medical records, he 
"d[id] not see any evidence that [her current condition] is 
related to her abdominal pain in service."  The examiner 
stated, "It is my medical opinion that I do not have enough 
medical evidence to relate her present GI symptoms which are 
vague to any of her GI symptomatology while in service."  

Also or record are written statements by the veteran and the 
transcript of the July 1998 video conference hearing at which 
she and her husband testified.  This evidence sets forth the 
veteran's contention that her gastrointestinal condition (one 
she describes as marked by frequent abdominal pain and 
uncomfortable bowel movements) began during service and has 
persisted since then.  

b.  Analysis

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the claim of entitlement to service 
connection for a gastrointestinal disorder may not be granted 
because although the medical evidence shows that the veteran 
currently has gastrointestinal problems, there is no medical 
evidence that these problems are service related.

The medical evidence shows that veteran has post-service, 
current diagnoses of irritable bowel syndrome, borderline 
esophageal stricture, esophageal dysmotility, spastic pylori 
problem, removed colon polyp, and prolapsing hemorrhoids.  
However, in none of the medical evaluations on file is there 
a medical opinion or diagnostic commentary supporting the 
proposition that her current problems are related to the 
episodes of gastrointestinal distress for which, her service 
medical records show, the veteran was treated during service.  
This is so even though, as the treatment and examination 
records show, the veteran related to the physicians who have 
seen her currently that she had been experiencing abdominal 
pain and other gastrointestinal symptoms for the past thirty 
years.  The physician who performed the November 2002 VA 
examination indicated in his report that the medical history 
of record did not demonstrate a nexus between present and 
past symptomatology.

The only evidence of record to support the contention by the 
veteran that a current gastrointestinal disability is related 
to her active service consists of her own statements and 
testimony, and the testimony of her husband.  As a matter of 
law, the veteran's statements and those of her husband do not 
provide the medical nexus required to demonstrate that a 
current disability is service connected and cannot, 
therefore, serve as proof of her claim.  See Espiritu, 2 Vet. 
App. at 494-95.  The Board finds that the only probative 
evidence on the issue of whether a current gastrointestinal 
disorder is related to the veteran's service, which is the 
determinative issue in this case, would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  There is no 
competent medical evidence of record in support of the 
veteran's claim.  The Board notes that the veteran has been 
afforded ample time and opportunity to submit a medical 
opinion in support of her claim, and she has not done so.

The preponderance of the credible and competent evidence in 
this case is to the effect that the veteran's current 
gastrointestinal condition is not service related.  
Therefore, the claim of entitlement to service connection for 
a gastrointestinal disorder must be denied.  The doctrine of 
reasonable doubt does not apply in this case.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding that the 
doctrine of reasonable doubt is inapplicable where the 
evidence preponderates against a claim).


ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



